Citation Nr: 1612768	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a thoracolumbar strain.  

2.  Entitlement to service connection for thoracolumbar levoscoliosis.

3.  What initial evaluation is warranted for pseudofolliculitis barbae from April 5, 2011 to February 11, 2013?

4.  What initial evaluation is warranted for right hallux valgus?

5.  What initial evaluation is warranted for left hallux valgus?


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2006 to April 2011.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal was certified to the Board by the RO in Atlanta, Georgia.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The issue of entitlement to service connection for thoracolumbar levoscoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with a chronic thoracolumbar strain during active service, and his current symptoms are consistent with residuals of chronic thoracolumbar strain.

2.  The evidence is evenly balanced regarding whether the Veteran's pseudofolliculitis barbae affected at least 5 percent of the entire body or at least 5 percent of exposed areas from April 5, 2011. 

3.  Neither the Veteran's right nor left hallux valgus resulted in an operation with resection of the metatarsal head, and neither has not been diagnosed as "severe" at any point throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The Veteran's chronic thoracolumbar strain was incurred in active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial compensable evaluation for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7806.

3.  The criteria for an initial compensable evaluation for right hallux valgus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5280.

4.  The criteria for an initial compensable evaluation for left hallux valgus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5280


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested.  

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Chronic Lumbar Strain

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service records reveal he was treated for chronic back pain throughout active service.  In August 2007, he was diagnosed with a thoracic postural muscle strain following an injury lifting weights.  He had reduced motion and paravertebral swelling.  He continued to complain of sharp localized back pain in September 2007 and October 2007, and he had left paraspinal muscle spasm.  In July 2009, he had low back tenderness following a motor vehicle accident.  He followed up in September 2009 and complained of low back pain occurring for the last two-and-a-half months.  In February 2010, he had chronic low back lasting 7 months.  He was diagnosed as status post motor vehicle accident and lower back strain and was placed on light duty.  He was seen again in July 2010 for sharp localized back pain, particularly during physical activity.  He had paraspinal muscle spasm.  Finally, during his March 2011 separation examination, the Veteran indicated he experienced, or continued to experience, recurrent back pain.  
	
The Veteran was given a VA examination of the back in April 2011.  The examiner indicates the Veteran has a normal back with full range of motion.  X-rays of the thoracic and lumbar spine revealed no significant findings.  The examiner could not offer diagnoses of the back due to the lack of pathology to render a diagnosis.  

In an August 2011 statement, the Veteran states he continues to suffer from constant back pain making it difficult to sit, drive, or walk for long periods of time.  He also has difficulty lifting items as a result of back pain.  As a layperson, the Veteran is competent to report subjective feelings such as pain, in addition to how it affects his daily life activities.

Based on the evidence of record, the Board determines it is at least as likely as not the Veteran suffers from residuals of a thoracolumbar strain and that it was incurred in active service.  It is clear the Veteran suffered from chronic back pain throughout active service, and his current symptoms are consistent with residuals of a chronic thoracolumbar strain.  

The Board recognizes that the April 2011 VA examination indicates the Veteran's back is objectively normal.  However, a back strain involves a soft tissue injury.  Thus, it is not reflected in an X-ray, and it does not necessarily result in reduced motion.  The April 2011 VA examination, while normal, does not rule out the possibility of a chronic soft tissue injury such as a thoracolumbar strain.  

The evidence is evenly balanced regarding whether the Veteran currently suffers from residuals of a chronic thoracolumbar strain, and whether it was incurred in active service.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran, and service connection for residuals of a chronic thoracolumbar strain is granted.  38 U.S.C.A. § 5107(b).  

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pseudofolliculitis Barbae

In a June 2011 rating decision, the Veteran was granted an initial noncompensable rating for pseudofolliculitis barbae (PFB) effective April 5, 2011, under 38 C.F.R. § 4.118 Diagnostic Code 7806.  Afterward, an April 2013 rating decision increased the rating to 10 percent effective February 11, 2013.   

In his VA Form 9 dated May 2013, the Veteran indicates he is satisfied with the rating of 10 percent for PFB, however, he asserts the rating should be effective prior to February 11, 2013.  Thus, the issue on appeal is limited to what initial evaluation is appropriate for PFB from April 5, 2011 to February 11, 2013.

Diagnostic Code 7806 provides for a noncompensable evaluation when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  

A 10 percent evaluation is warranted when at least 5 but less than 20 percent of the entire body or at least 5 but less than 20 percent of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118.

Turning to the record, the April 2011 VA examiner indicates PFB covered 1 percent of the Veterans entire body, and 0 percent of exposed areas, and that he did not utilize any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs over the last 12 month period.  However, photographs included in the examination report clearly show bumps along the underside of the neck, the side of the Veteran's face, and encroaching toward the back of the neck.  This suggests PFB affected greater than 0 percent of the exposed areas. 

The February 2013 VA examiner indicates PFB covers between 5 and 20 percent of the Veteran's total body area, and 5 to 20 percent of exposed areas.  The Veteran did not utilize any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs over the last 12 month period.  Photographs from February 2013 reveal bumps along the neck and the side of the Veteran's face, very similar to the photographs from April 2011.  

Both VA examiners record a history of PFB originating in active service.  Service records reveal the Veteran was treated for bumps on the back of his head following a haircut at the barber shop in 2008.  See September 2008 service treatment report.  A separate undated medical report diagnoses the Veteran with mild to moderate PFB and he was instructed not to shave for three weeks.  See second set of service treatment reports, P. 24.  
Given that the Veteran's PFB originated in service, and given the similarity of the photographs from April 2011 and February 2013, the Board finds it is at least as likely as not the severity of the Veteran's PFB was similar in February 2011 as it was in April 2013.  Because the April 2011 and February 2013 photographs both reveal a significant number of bumps along the Veteran's neck and the side of his face, the Board agrees with the findings of the February 2013 examiner who indicates PFB affects at least 5 to 20 percent of the Veteran's exposed areas.  

Thus, resolving all reasonable doubt in favor of the Veteran, an initial evaluation of 10 percent for PFB is granted from April 5, 2011 to February 11, 2013.  38 U.S.C.A. § 5107(b).  

Right and Left Hallux Valgus

The Veteran's right and left hallux valgus has been evaluated as noncompensable under 38 C.F.R. 4.71a, Diagnostic Code 5280.  Under this diagnostic code, a maximum 10 percent rating is warranted when there is either: an operation with resection of the metatarsal head, or, severe symptoms, equivalent to amputation of the great toe.  

The evidence of record does not support a compensable evaluation for either the Veteran's right or left hallux valgus at any point throughout the appeal period. 

During the April 2011 VA examination, the Veteran indicated he had never been hospitalized nor had any surgery for either foot condition.  X-rays of both the right and left foot revealed mild to moderate hallux valgus.  In a February 2013 VA examination, X-rays were performed again, revealing only mild to moderate bilateral hallux valgus.  The examiner confirmed the Veteran has not had surgery to either foot.  

The April 2011 and February 2013 VA examination findings are consistent with the Veteran's service records, which show a diagnosis of only moderate hallux valgus.  See January 2011 service treatment report.  

The Board acknowledges the lay statements of the Veteran in which he states his bunions constantly hurt making it difficult to stand for long periods of time or wear closed shoes.  (See e.g., August 2011 correspondence).  In determining the actual degree of disability, however, an objective examination is more probative of the degree of the Veteran's impairment due to his right and left hallux valgus.  The lay opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria, which outlines specific objective criteria required of each disability rating.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Given that the Veteran has not had surgery for either his right or left hallux valgus, and given that there is no competent medical evidence diagnosing him with severe hallux valgus, equivalent to amputation of the great toe, there is no basis to grant an initial compensable evaluation for right or left hallux valgus.  Because the evidence of record preponderates against an increased evaluation, the benefit of the doubt rule does not apply to this portion of the Veteran's appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's PFB and bilateral hallux valgus are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including pain, burning, itching, difficulty walking, as well as functional effects on daily and occupational activities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also recognizes entitlement to a total disability evaluation is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  However, both the April 2011 and February 2013 VA examiners specifically indicate that the Veteran's disabilities do not impact his ability to work.  Nor has the Veteran alleged one or more his service-connected disabilities prevent him from working.  Thus, referral or remand for consideration of a total disability evaluation based on individual unemployability is not warranted in this case.


ORDER

Entitlement to service connection for residuals of a chronic thoracolumbar strain is granted.

Entitlement to an initial evaluation of 10 percent for pseudofolliculitis barbae from April 5, 2011 to February 11, 2013 is granted.

Entitlement to an initial compensable evaluation for right hallux valgus is denied.

Entitlement to an initial compensable evaluation for left hallux valgus is denied.  


REMAND

The Veteran claims entitlement to service connection for thoracolumbar levoscoliosis.  There is conflicting evidence of record regarding whether the Veteran has thoracolumbar levoscoliosis.  In August 2007, while he was in active service, an X-ray of the lumbar spine was normal.  However, a separate X-ray of the thoracic spine revealed minimal levoscoliosis.  See August 2007 service treatment report.  The X-ray was reportedly suboptimal due to over exposure.  

The only post-service medical evidence addressing levoscoliosis is the April 2011 VA examination.  The examiner found no spinal abnormalities.  X-rays taken in conjunction with the examination revealed normal thoracic and lumbar spines.  

Due to the conflicting accounts of whether the Veteran has levoscoliosis, an opinion from a certified radiologist is warranted comparing the August 2007 and April 2011 thoracic spine X-rays.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Camp Pendleton Naval Hospital and request a copy of the thoracic spine X-ray performed in August 2007.  The AOJ should specifically request a copy of the film, as opposed to the radiologists report.  In addition to the Veteran's identifying information, the request should include the following as a reference: 

	53ABC Radiology
   Exam Date: 30 Aug 2007
   Exam Number: 07079531
   Radiologist: Angelique Olszowka

2.  Following completion of the above, forward the August 2007 and April 2011 thoracic spine X-rays to a certified radiologist to address the following:

(a)  Is it at least as likely as not the August 2007 thoracic spine X-ray may reasonably be interpreted as revealing levoscoliosis, and if so, to what degree?

(b)  Is it at least as likely as not the April 2011 thoracic spine X-ray may reasonably be interpreted as revealing levoscoliosis, and if so, to what degree?

A complete rationale must be provided for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


